DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 9/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of: 
“claim 10”; construed as (iii-a) trabectedin, ethanol, sterile water for injection, and glycine (claim 10), and 
(iv) The arguments are construed that claim 11 reads on the election of (iii-a);
in the reply filed on 7/11/2022 is acknowledged.  The traversal is on the ground(s) that the Office argues that claims 9 and 10 are species that are mutually exclusive; applicant disagrees, because claim 10 is dependent on claim 9 and therefore not separate species; that claim 9 is generic, and there is no burden to examine claim 9 given election of claim 10 dependent thereof.  This is not found persuasive because the species election was not between “claim 9” and “claim 10”.  The election of species was between:
(iii-a) trabectedin, ethanol, sterile water for injection, and glycine (claim 10:
or
(iii-b) trabectedin, ethanol, and sterile water for injection, not including (iv-
a) (claim 9) (i.e., glycine not present);
These alternatives are mutually exclusive, in contrast to Applicant’s position.  Claim 9 was stated to be generic.  Burden was demonstrated by employing of different field of search (different search queries); thus, the burden requirement has been satisfied.  Accordingly, the species election was proper
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 10/21/2019. It is noted, however, that applicant has not filed a certified copy of the 201921042699 application as required by 37 CFR 1.55.

Specification
The use of the term Yondelis®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the formulation of claim 9, comprising glycine.  However, claim 10 already requires trabectedin, ethanol, and sterile water for injection.  It is confusing whether the language of claim 10 is intended to replace the comprising components of claim 9, or to add to them.  Because Applicant elected the combination of (iii-a) trabectedin, ethanol, sterile water and glycine, the Examiner construes this claim to read on the elected combination.  The Examiner suggests changing “comprising” in claim 10 to “further comprising” to resolve this ambiguity.

Double Patenting
Claim 9-11 of this application is patentably indistinct from claim 16, 18 and 20 of Application No. 17/075736A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9-11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16, 18, 20 of copending Application No. 17/075,736 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Beijnen et al. (US 8,895,557 B2; 2014).  Beijnen is the closest prior art, teaching pharmaceutical formulations of ecteinascidin compounds (title), which include ET-743 (trabectedin) (bottom of col. 1).  While lyophilized formulations are discussed, they can be reconstituted and diluted to give a composition of this invention ready in the form of a solution ready for intraveneous injection (11:4-6).  Formulations include ETP80trealgly (Table V), which includes Applicant elected components ET-743, glycine and water for injection.  Formulations were placed into vials (13:61-62; 15:14-15).  Purity of ETP80trealgly was maintained for 1 month, after being freeze-dried (Table VII), apparently reading on claim 11. pH values up to about 5 are taught (13:50-52) and pH 4.5 for ETP80trealgly, these values are construed not to overlap with the claimed pH range of “about 6.5” to about 7.3 of instant claim 9.  Beijnen does not teach ethanol. 
While ethanol as a solubilizing agent (co-solvent) is well known in the art for formulation of poorly soluble drugs, and would have been obvious, together with reformulation closer to 7.4, rendering obvious the claimed pH range (see Williams et al.; Formulating Poorly Water Soluble Drugs, 2nd Ed.; Springer; AAPS Advances in the Pharmaceutical Sciences Series; 2016; DOI 10.1007/978-3-319-42609-9; Chapter 1; 1-39) p. 8, 2nd paragraph, recommending isotonic and pH of 7.4, but for poorly soluble drugs, mixed aqueous/organic cosolvents can be used to solubilize.  Frequently used cosolvents for i.v., formulations include ethanol, p. 9, 2nd paragraph.  See also use of EtOH in Table 1.1 as a cosolvent).  However, even though the elected formulation would have been obvious considering these references in combination, there is no prediction of the improved stability shown in the instant application for the elected combination (or the combination of claim 9).  The Beijnen formulations retain their stability by being lyophilized and stored at low temperatures (-20 °C, per 20:65-67) for the times tested, including 1 month.  In contrast, the instant specification discloses storage of the Examples 1-2 solutions at 2-8 °C results in no loss of the trabectedin over 1 month; [0058]-[0061] of the specification.  Because the instantly disclosed solutions were not lyophilized, they are construed to have unexpected superior stability to those of the Beijnen formulations.  Accordingly, the potential rejection is overcome by secondary considerations.
Regarding a potential rejection under 35 USC 101, the examiner notes that each of trabectedin, ethanol, water, and glycine are natural products, invoking a judicial exception for a combination of natural products.  However, the disclosure of the superior stability of Example 1 and 2 formulations amounts to significantly more than just the sum of the individual components.  Accordingly, instant claims 9-11 are not rejected under 35 USC 101.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611